Citation Nr: 1032102	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to 
include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953 
and November 1954 to November 1981.    

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2007 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  

It is unclear from communications from the Veteran received in 
2009 and 2010 whether he is claiming entitlement to service 
connection for other disabilities, to include leukemia and a 
heart condition, as well as entitlement to an increased rating 
for tinnitus.  Clarification as to any additional claims the 
Veteran wishes to pursue should be obtained by the RO.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's active service included duty in the Republic of 
Vietnam during the period of time in which exposure to Agent 
Orange is presumed.  

2.  Basal cell carcinoma is not presumed by regulation to be 
caused by exposure to herbicides. 

3.  There is no competent evidence linking the Veteran's basal 
cell carcinoma or another current skin disability to his lengthy 
military service or to any exposure therein. 




CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by service 
and may not be presumed to have been incurred as a result of 
exposure to herbicides therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

The duty to notify was fulfilled in the instant case by letter 
dated in March 2007 prior to initial adjudication that informed 
the Veteran of the information and evidence necessary to prevail 
in his claims.  

As for the duty to assist, service treatment records and VA and 
private clinical reports have been obtained, and there is nothing 
in the record to suggest that there are additional records that 
would assist in the adjudication of the Veteran's claim.  
Additionally, the Veteran was offered the opportunity to testify 
at a hearing before the Board, but he declined.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.
 
In this case, no VA examination was provided.  However, no 
competent medical evidence has suggested that the Veteran's basal 
cell carcinoma may be the result of service, and a VA examination 
addressing the claim is therefore not necessary.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "[i]t is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Additionally, the law provides that "a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).

Regulations provide that if a Veteran was exposed to an herbicide 
agent during active service, presumptive service connection is 
warranted for the following disorders:  chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
mellitus (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The Veteran has written several letters asserting that he was 
exposed to herbicides such as Agent Orange while in service; and 
he submitted a couple letters in January 2007 by individuals who 
recalled spraying Agent Orange with the Veteran while serving 
with him in Vietnam.  However, by virtue of the fact that the 
Veteran has confirmed service in Vietnam, and since there is no 
affirmative evidence of non-exposure, VA presumes that the 
Veteran was exposed to herbicides during service.  38 U.S.C.A. § 
1116(f).  

Unfortunately, basal cell carcinoma is not one of the conditions 
presumed to have been the result of exposure to Agent Orange 
listed at 38 C.F.R. § 3.309(e); and therefore service connection 
may not be presumed with regard to the Veteran's basal cell 
carcinoma.  Nonetheless, service connection may still be granted 
without benefit of the presumption if the evidence shows that the 
claimed disability is due to exposure to Agent Orange during 
service or is otherwise related to service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

However, the evidence of record does not support a finding that 
the Veteran's basal cell carcinoma either began during or was 
otherwise caused by his military service. 

Service treatment records do not show any evidence of basal cell 
carcinoma while the Veteran was in service, nor has the Veteran 
alleged otherwise.  Macular type lesions on the face and right 
upper eyelid were treated in March 1976 and December 1976, but 
these were felt to possibly be the result of a reaction to 
medication, and on neither occasion was the Veteran found to have 
any kind of skin cancer.  At the Veteran's September 1981 
separation examination, and medical history collected at that 
time, no evidence of a skin disability was reported or otherwise 
noted by examination. 

Post-service medical records include reports from a VA 
examination for disability evaluation in February 1982 that 
showed a negative finding with regard to the Veteran's skin and 
no reference to any skin problems by the Veteran.  As such, the 
Veteran's claims file is silent for skin cancer for many years 
following service.  In 2006, VA outpatient clinic reports show 
treatment for a skin rash involving multiple areas of the body 
with assessments of herpes zoster and actinic keratosis.  Skin 
biopsies were performed in October 2006, November 2007, and 
February 2009, which detected the presence of basal cell 
carcinoma.  

However, no medical evidence has been advanced that in any way 
links the Veteran's basal cell carcinoma, or any other current 
skin disability, to the Veteran's lengthy military service.  

The Board has considered the Veteran's assertions that he has 
basal cell carcinoma as a result of service.  However, such 
assertions cannot be used to establish a claim as a layperson is 
not qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu; cf. Jandreau.  Also 
weighing against the Veteran's claim is the over twenty year 
period of time between separation from service in 1981 and the 
first evidence of treatment for a skin disability as set forth 
above.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).   

It is noted that in a February 2008 letter the Veteran wrote that 
his doctor had indicated that there was a strong possibility that 
the basal cell carcinoma was caused by the Veteran's exposure to 
Agent Orange while serving in Vietnam.  However, a lay person's 
account of what a doctor purportedly said is too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (veteran's 
statement that his physician told him that he "most probably" 
had diabetes at time of his discharge from service was not 
sufficient medical evidence to establish service connection for 
diabetes).  It is true that in Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), it was held that lay evidence was 
competent to establish a diagnosis when that lay person is 
reporting a contemporaneous medical diagnosis.  However, in this 
case, the Veteran's statement is not being advanced to show that 
he was diagnosed with basal cell carcinoma, as it has been 
accepted that the Veteran has basal cell carcinoma; rather, the 
Veteran statement was advanced to provide the medical nexus 
between his basal cell carcinoma and his time in service.  As 
such, Robinette is more applicable in this instance; and, as 
such, the Veteran's statement fails in its attempt to provide the 
requisite nexus.

The Board has considered the Veteran's statement, but without a 
statement from the doctor himself, the Board is of the opinion 
that there is simply no competent medical evidence to connect the 
Veteran's skin cancer, which manifested approximately two decades 
after his time in service, with his time in service, to include 
any chemical exposure therein.

As such, and given the lack of any evidence linking a current 
skin disability to service, the Veteran's claim must be denied.  
Hickson, supra.  In reaching such a conclusion, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim for 
service connection for basal cell carcinoma, the doctrine is not 
for application.  Gilbert, supra.  

As such, the Veteran's claim is denied.
ORDER

Service connection for basal cell carcinoma is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


